In an action by plaintiff Florence Redler to recover damages for personal injuries alleged to have been sustained while she was operating a defective laundry extractor, and by her husband for medical expenses and loss of services, the court, at the end of the plaintiffs’ case, dismissed their complaint and the cross complaint of defendant First Garden Bay Manor, Inc. The appeal is from so much of the judgment entered thereon as dismissed the complaint. Judgment insofar as appealed from unanimously affirmed, with costs. (Buria v. Rosedale Eng. Corp., 7 A D 2d 486.) Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.